     Case 2:18-cv-00870-KRS-GBW Document 71 Filed 10/06/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

GAVIN CLARKSON,

       Plaintiff,

v.                                                      Civ. No. 18‐870 KRS/GBW

BOARD OF REGENTS OF NEW
MEXICO STATE UNIVERSITY, et al.,

       Defendants.


     ORDER GRANTING EXTENSION OF EXPERT DISCLOSURE DEADLINES

       THIS MATTER comes before the Court on the parties’ Stipulation and Order to

Extend Plaintiff and Defendants’ Expert Disclosure Deadlines. Doc. 70. Having reviewed

the parties’ stipulation and being otherwise fully advised in the premises, the Court finds

good cause to GRANT an extension of the parties’ expert disclosure deadlines.

       IT IS THEREFORE ORDERED that deadlines are extended as follows:

 Old Deadlines                                New Deadlines

 Plaintiff’s Deadline: October 9, 2020        November 9, 2020

 Defendants’ Deadline: November 9, 2020       December 9, 2020

       IT IS SO ORDERED.




                                               _____________________________________
                                               GREGORY B. WORMUTH
                                               UNITED STATES MAGISTRATE JUDGE
